UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6624


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JONATHAN JIMENEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:01-cr-30058-sgw-mfu-6)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Jimenez, Appellant Pro Se. Ryan Lee Souders, Assistant
United States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jonathan   Jimenez     appeals   the    district       court’s       order

denying his motion seeking a reduction in his sentence pursuant

to 28 U.S.C. § 3582(c) (2006).             We have reviewed the record and

find    no   reversible    error.      Accordingly,         we    affirm    for    the

reasons stated by the district court.               United States v. Jimenez,

No.    5:01-cr-30058-sgw-mfu-6       (W.D.    Va.    March       26,     2009).     We

dispense     with   oral    argument    because       the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                       2